UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7419


BILLY SHANE TUCKER,

                Petitioner - Appellant,

          v.

WARDEN, MCCORMICK CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

LEROY CARTL,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. J. Michelle Childs, District Judge.
(0:15-cv-04218-JMC)


Submitted:   February 23, 2017              Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Billy Shane Tucker, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Billy Shane Tucker seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Tucker’s 28 U.S.C. § 2254 (2012) petition.        The order is

not   appealable   unless   a   circuit   justice   or   judge   issues   a

certificate of appealability.      28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Tucker has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                    3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     4